Citation Nr: 1102158	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-08 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1962 to February 
1965.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

The Veteran's PTSD is manifested by: feelings of depression and 
anger, sleep disturbances, memory loss, and intrusive thoughts 
from the war, with Global Assessment of Functioning (GAF) scores 
of 45-60.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to 
the Veteran in June 2008.  This letter advised the Veteran of the 
information necessary to substantiate his claim, and of his and 
VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran afforded VA examinations in July 2008 and June 2010.  
These opinions were rendered by medical professionals following a 
thorough examination and interview of the appellant and review of 
the claims file.  The examiners obtained an accurate history and 
listened to the appellant's assertions.  The examiners laid 
factual foundations and reasoned bases for the conclusions 
reached.

There is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disabilities since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
Therefore, the Board finds that the examination is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Increased Ratings

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has reviewed all evidence of record, the more 
critical evidence consists of the evidence generated during the 
appeal period.  Further, the Board must evaluate the medical 
evidence of record since the filing of the claim for increased 
rating and consider the appropriateness of a "staged rating" 
(i.e., assignment of different ratings for distinct periods of 
time, based on the facts).  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran is currently assigned a 30 percent disability 
evaluation for his PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under this diagnostic code, a 30 percent evaluation 
is warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is 
total occupational and social impairment, due to such symptoms 
as: persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran does not meet the criteria for an evaluation in excess of 
30 percent for his PTSD at any point during the appeal period.  
The July 2008 and June 2010 VA examinations and VA treatment 
records indicate that the Veteran suffers from feelings of 
depression and anger, sleep disturbances, memory loss, and 
intrusive thoughts from the war.  The July 2008 VA examiner 
assessed the Veteran with a GAF score of 60 and the June 2010 VA 
examiner assessed the Veteran with a GAF score of 55.  Both 
scores fall into the 51-60 GAF score range, which represents 
"moderate" symptoms.  (See The Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV)).

As noted above, the Veteran was afforded a VA examination in July 
2008 and June 2010 to determine the severity of his PTSD.  At 
these examinations the Veteran reported he had intrusive thoughts 
of the war, and feelings of anger and depression.  See also e.g., 
March 2008 VA treatment record.  The Veteran also indicated he 
had suffered from sleep disturbances when he was not on his 
medication.  See e.g., May 2010 VA treatment record.  The Veteran 
further reported that he had memory loss and problems remembering 
directions, tasks, and appointments.

Both VA examiners noted that the Veteran's speech was normal, or 
unremarkable.  The examiners also noted that the Veteran's 
thought process was unremarkable.  Neither examiner nor the VA 
treatment records indicated that the Veteran was unable to 
perform his activities of daily living, or that he neglected his 
personal appearance or hygiene.

The Board observes that a higher rating is not warranted because 
the competent evidence of record does not demonstrate that the 
Veteran's symptomatology most closely approximates a 50 percent 
evaluation or higher.  The Veteran does not have the symptoms 
ordinarily associated with a greater social and occupational 
impairment.

In this regard, both VA examiners noted the Veteran was 
depressed, which was considered in the 30 percent rating.  There 
is no evidence of a more severe depression which warrants a 
higher rating.  Although the Veteran complained of depression, 
neither examiner reported that his depression was affecting his 
ability to function independently.  Also, as noted above, the 
Veteran suffers from memory loss which has been recorded by the 
examiners, as well as a January 2009 neurology consultation.  The 
January 2009 record determined that the Veteran had a mild to 
moderate cognitive impairment, especially involving memory.  The 
physician's rationale for this was that the Veteran had sleep and 
stress issues, and a history of a head injury.  Id.  Although 
memory loss can warrant a higher evaluation, the Veteran has 
never stated that his memory loss is so severe that he suffers 
from memory loss for names of his close relatives, his 
occupation, or his own name. 

The July 2008 examiner reported that the Veteran had outbursts of 
anger and problems controlling himself at times with past 
employers and his current spouse.  However, as noted below, the 
Board looks to the entire symptomatology when determining an 
evaluation.

With regard to maintaining effective work and social 
relationships, the Veteran referenced having some difficulty in 
both.  In both VA examinations the Veteran reported that he had 
problems with authority and dealing with his bosses when he 
worked.  He has also referenced throwing objects at his 
supervisors when he was working.  However, it is also noted that 
the Veteran retired in 1997 and is no longer employed.  The 
Veteran also reported to the examiners that he has had family 
problems over the years.  He reported that his 30 year marriage 
ended in divorce and he was not close with his children or 
grandchildren.  He also reported that he is currently married, 
but there are problems in this relationship, and he has been 
working on not getting verbally abusive with his wife.  The 
Veteran also recounted an event where he had the police called on 
his brother-in-law, which ended in a fight between him and his 
wife.  See also July 2008 VA treatment record.  The Veteran has 
also indicated that he prefers to do things by himself, and has 
only a couple close friends he sees intermittently.  See e.g., 
June 2010 VA examination.  The Board acknowledges that difficulty 
with maintaining effective social and work relationships is often 
contemplated by higher ratings.  However, the Board does not rely 
on a single symptom when reviewing the Veteran's current 
evaluation; instead it takes the Veteran's entire symptomatology 
into account.

The Board notes that at the July 2008 VA examination it was 
reported the Veteran had thoughts of suicide, but no plan or 
intent.  This was reiterated by the June 2010 examiner who noted 
the Veteran had suicidal ideations in the past, but no longer 
did.  At this examination, the Veteran indicated when his back 
was causing him pain, he felt suicidal, but he had since been 
able to manage his pain levels. 

Furthermore, neither examiner, nor any VA treatment record found 
that the Veteran suffered from delusions or hallucinations.  The 
VA examiners and VA treatment records also did not note any 
disorientation to time or place, or gross impairment in the 
Veteran's thought process or communication.  Finally, the VA 
examiners and the VA treatment records did not report that the 
Veteran was in danger of hurting others, or that he had 
obsessional rituals which interfered with his routine activities.

Thus, although the Board finds that the Veteran exhibits some 
symptoms associated with a higher evaluation, the Veteran's 
overall disability picture continues to most closely approximate 
that contemplated by a 30 percent evaluation.  

Also of record are the Veteran's GAF scores.  GAF scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
The DSM-IV contemplates that the GAF scale will be used to gauge 
a person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current functioning 
will generally reflect the need for treatment or care.  The Board 
notes that while GAF scores are probative of the Veteran's level 
of impairment, they are not to be viewed outside the context of 
the entire record.  Therefore, they will not be relied upon as 
the sole basis for an increased disability rating.

As noted above, the July 2008 VA examiner assigned the Veteran a 
GAF score of 60.  At the June 2010 VA examination, the examiner 
assigned the Veteran a GAF score of 55.  However, VA treatment 
records also gave the Veteran GAF scores between 45 and 50.  See 
e.g., February 2010 and September 2008 VA treatment records.  GAF 
scores ranging between 41 and 50 indicate some serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  GAF 
scores ranging between 51 and 60 indicate some moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  In viewing the evidence of record in its entirety, 
the Board finds that the Veteran's overall disability picture 
continues to most closely approximate that contemplated by a 30 
percent evaluation.

The Board acknowledges that there are VA treatment records which 
assign the Veteran a lower GAF score than the VA examiners.  The 
February 2010 VA treatment record gave the Veteran a GAF score of 
45, but noted the Veteran was stable.  The physician also noted 
the Veteran was not a danger to himself or others, his speech was 
clear and expressive, and his affect was thoughtful and 
appropriate.  The Board notes there is nothing in this report 
which establishes why the Veteran was given a GAF score 
indicating serious symptoms.  Regardless, the GAF score will not 
be relied upon as the sole basis for an increased disability 
rating.  Instead, the Board has considered the entire claims 
file, including the VA examinations and VA treatment records.  In 
reviewing all this evidence, the Board finds that the Veteran's 
symptoms do not warrant an evaluation higher than 30 percent.

The Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the Veteran's 
disability in his favor.  The Board concludes that the objective 
medical evidence and the Veteran's statements regarding his 
symptomatology show disability that more nearly approximates that 
which warrants the assignment of a 30 percent rating.  See 
38 C.F.R. § 4.7.

The Board acknowledges the Veteran's contentions that his PTSD 
warrants an evaluation greater than 30 percent.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the Veteran's 
impairment.  Furthermore, the opinions and observations of the 
Veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.130 with respect to determining the 
severity of his service-connected disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and 
(2).

Overall, the Board concludes that the evidence discussed above 
supports no more than a 30 percent rating at any point in the 
appeal period.  The Board acknowledges that the evidence of 
record demonstrates that the Veteran has some serious symptoms 
such as difficulty establishing and maintaining effective social 
and work relationships, but his overall disability picture does 
not warrant a higher rating in excess of 30 percent.  In reaching 
its decision, the Board considered the benefit-of-the-doubt rule.  
However, the preponderance of the evidence is against an 
evaluation higher than 30 percent, and therefore, it does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert.


Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for these 
disabilities show that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for his PTSD.  Additionally, there is 
not shown to be evidence of marked interference with employment 
due to his PTSD.  To the contrary, the Veteran indicated in his 
June 2010 VA examination that he had retired in 1997 due to back 
problems.  

The Veteran has indicated that he has feelings of depression and 
anger, sleep disturbances, memory loss, and intrusive thoughts 
from the war.  As noted above, any functional limitation is 
already contemplated in the ratings currently assigned.  There is 
no evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disability causes impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD is 
denied.


____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


